 Case 2:19-cr-00005-LGW-BWC Document 375 Filed 03/10/21 Page 1 of 2




              In the United States District Court
              for the Southern District of Georgia
                      Brunswick Division
UNITED STATES OF AMERICA,

v.                                                      CR 219-005-3

TERRY HYDE,

       Defendant.

                                            ORDER

       Defendant Terry Hyde was scheduled to appear for a Rule 11

hearing      on   February        24,    2021     to   change   his    plea    to   guilty.

Instead of appearing, he called his attorney and reported car

problems.         To accommodate Terry Hyde’s professed car problems,

he was Ordered to appear the next day, February 25, 2021 for his

Rule   11     hearing.            Instead    of    appearing,     he    vanished.       On

February 26, 2021, the Court issued a warrant for his arrest.

The U.S. Marshals have diligently searched for him and, as of

yet, have been unable to locate him.

       All    but      one   of    Terry    Hyde’s      co-Defendants,        his   brother

Charles Hyde, have entered pleas of guilty.                           The trial of the

case is scheduled to begin April 13, 2021.                      If Mr. Terry Hyde is

apprehended before that time, he and his brother will be tried

together.         If    he   is    not     apprehended     before      that    time,   Rule

43(a)(2) of the Federal Rules of Criminal Procedure will prevent

Terry Hyde’s trial from proceeding in his absence, but the trial
    Case 2:19-cr-00005-LGW-BWC Document 375 Filed 03/10/21 Page 2 of 2



of Charles Hyde will proceed.               Terry Hyde’s Motion to Sever,

dkt.     no.   342,    is   DENIED. 1   Terry   Hyde’s     Motion    Requesting

Additional Peremptory Challenges, dkt. no. 374, is DENIED.

        The Chief Judge of this District has already excluded all

time through and including March 31, 2021 for Speedy Trial Act

purposes.      Dkt. No. 356.       The undersigned concurs.         In addition

to    the   COVID-19    reasons    documented   by   the   Chief    Judge,   the

undersigned expressly finds that the time delay between March 9,

2021 when the trial was scheduled to begin and April 13, 2021

when it now must begin is excluded.             That brief continuance was

necessary to serve the ends of justice and outweighs the best

interest of the public and the Defendants in a speedier trial.

18 U.S.C. § 3161(h)(7).           The delay was occasioned by the absence

of Defendant Terry Hyde.

        SO ORDERED, this 10th day of March, 2021.




                                            HON. LISA GODBEY WOOD, JUDGE
                                            UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF GEORGIA




1 Notably, Charles Hyde has never moved for severance. Terry Hyde’s motion
lacks merit.   However, as a practical matter, if he is not apprehended by
April 13, 2021, he will have a later, separate trial.
                                        2
